PER CURIAM.
Upon consideration of the briefs and record in the above cause and the argument of counsel, it is the view of the court that no prejudicial reversible error occurred during the trial, nor that, considering the instructions of the court as a whole, were there any substantial inaccurate statements of law incorporated therein; wherefore, it is the conclusion of the court that the judgment of conviction should be affirmed, but that it is to be without prejudice to any action that may be taken in the court below to mitigate the sentence imposed upon said appellant to conform to the action taken by the District Judges in respect to the sentences imposed upon the co-defendants of the appellant, such mitigation having previously been denied to the appellant because jurisdiction over him had been lost by reason of his appeal.
It is so ordered.